Citation Nr: 1343366	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in the amount of $58,187.

(The issues of entitlement to service connection for right thigh contusion (claimed as right knee disability), a gastrointestinal disability, hypertension, and a lumbar spine disability, are the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) from a decision of the Debt Management Center (DMC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In this decision, the DMC denied the Veteran's request for a waiver of an overpayment of pension benefits in the amount of $58,187.  The Milwaukee RO continued the denial in an October 2009 statement of the case (SOC), and that office certified the claim to the Board.

The Veteran requested a Board videoconference hearing and one was scheduled for December 10, 2010.  The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted entitlement to pension benefits in April 1996.  According to the RO's October 2009 SOC, the Veteran was notified in December 2002, November 2003, December 2004, December 2005, and August 2008 of an overpayment and his right to request a waiver.  The Veteran requested a waiver in April 2009.  The DMC denied this request as untimely.

Initially, the Board notes that the appeal of the denial of waiver of overpayment came to the Board along with the appeal from the denial of multiple service connection claims noted in a parenthetical reference on the title page of this decision.  Although Board policy is generally that all issues over which the Board has jurisdiction in an individual case will be addressed in a single document, there are exceptions to this policy.  One of these exceptions is for issues dependent on completely different law and facts, including overpayment.  See BVA Directive 8430, § 14(c)(10)(a)(2)).  Another is for matters arising out of two or more agencies of original jurisdiction.  Id. at § 14(c)(1).  Both exceptions are applicable here.  The Board is therefore issuing this separate decision as to the issue of waiver of overpayment listed on the title page.

The claims file contains documents relating to all of the issues, including overpayment, but there are some documents to which the RO referred in the October 2009 SOC that do not appear to be in the physical claims file or the Virtual VA or Veterans Benefits Management System (VBMS) paperless files.  These include the April 2009 decision and the December 2002, November 2003, December 2004, and August 2008 notices of overpayment.  There is an August 2009 document from the DMC to the Committee on Waivers and Compromises (COWAC), which indicates that waiver was denied in April 2009 based on timeliness, with a notation on the bottom indicating "can't find denial."  There is also an October 2009 Memorandum affirming the April 2009 decision.  The physical claims file also includes a September 2005 letter advising the Veteran that his pension would be reduced effective February 1, 2002 to the present based on unreported wages received for the years 2002, 2003, and 2004.  There is a separate folder in the claims file with some documents relating to pension payments, but this folder does not contain the above noted notification letters or the April 2009 decision.

Moreover, various documents seem to suggest various amounts of the overpayment, and the appellant appears to raise questions as to how the overpayment was determined and what income was considered.  It is not possible for the Board to tell given the record as currently assembled.  It is unclear whether there may be an additional folder that contains this information, or whether it exists in a computer data base, but it is not currently ascertainable by the Board.

Although there is a presumption of regularity with regard to processes and procedures throughout the VA administrative process, the Board finds that a remand to separately compile all documents relating to the overpayment is warranted in this case.  An additional search for the April 2009 denial should also be conducted.

The Board also notes that the relevant regulation, 38 C.F.R. § 1.963(b)(2), provides that the 180 day period for request for a waiver of indebtedness may be extended if the individual requesting waiver demonstrated to the COWAC that, as a result of an error by VA or postal authorities, or due to other circumstances beyond the debtor's control, there was a delay of receipt of notification of indebtedness beyond the time customarily required for mailing.  This provision should be considered when adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1.  Create a separate claims file containing all documents relating to the issue of entitlement to a waiver of overpayment of pension benefits in the amount of $58,187.  The file should include all notifications of overpayment referenced in the SOC and all other relevant documents.  Documents clearly setting out the amount at issue and the bases for the determinations should be included in the documents assembled.  Another attempt should be made to locate the April 2009 denial.  If unsuccessful, all attempts to locate this document should be documented in a memorandum to the file.

2.  After the above development has been completed, readjudicate the claim for entitlement to a waiver of overpayment of pension benefits in the amount of $58,187 (or other amount as appropriate), to include consideration of whether as a result of an error by VA or postal authorities, or due to other circumstances beyond the debtor's control, there was a delay of receipt of notification of indebtedness beyond the time customarily required for mailing.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


